DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 have been considered by the examiner and been placed of record in the file.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 15 recites the limitation "the legged robot" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 2-3, 5, 9-10, 12 and 16-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, 11, 15 and 18-19are rejected under 35 U.S.C. 103 as being unpatentable over Liying (CN 106934333 B) in view of Fan et al. (CN109614922 A)

Claim 1. Liying discloses a computer-implemented dynamic gesture recognition method (read as a gesture recognition method [0003]), comprising: 
performing detection on each frame of image of a video stream (read as collecting images to obtain an image sequence [0006]) using a preset static gesture (read as performing static gesture recognition in the motion [0008]) detection model to obtain a static gesture in each frame of image of the video stream (read as performing static gesture recognition in the motion [0008]); 
in response to detection of a change of the static gesture from a preset first gesture to a second gesture (read as A sliding gesture recognition unit, connected to the static gesture recognition unit, for recognizing the sliding direction of the gesture … recognizing whether a starting gesture is changed … [0049-0050]), suspending the static gesture detection model and activating a preset dynamic gesture detection model; and 
performing detection on a plurality of frames of images that are pre-stored in a storage medium using the dynamic gesture detection model to obtain a dynamic gesture recognition result (read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]).
Liying does not explicitly disclose: suspending the static gesture detection model and activating a preset dynamic gesture detection model
However, in the related field of endeavor Fan et al. disclose: S5: According to the gesture information in the recognition queue, perform gesture static recognition, if the
recognition is successful, go to step S7, otherwise, go to step S6;
S6: Perform gesture dynamic recognition according to the gesture information in the recognition queue;
S7: end the process [0015-0017]. The idea, of activating one gesture model and stating another, is clearly disclosed by Fan et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Liying with the teaching of Fan et al. in order to provide method and system, which collects gesture data through an ordinary camera, uses gesture segmentation, convolutional neural network classification and movement trajectory constraints to improve the accuracy and stability of gesture recognition (Fan et al. [0009]).

Claim 4. The method of claim 1, the combination of Liying and Fan et al. teaches,
further comprising, after performing detection on the plurality of frames of images that are pre-stored in the storage medium using the dynamic gesture detection model to obtain the dynamic gesture recognition result (Liying: read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]), 
in response to a number of frames of images counted after the dynamic gesture detection model is activated being equal to a fourth threshold, clearing each frame of images stored in the storage medium (Liying: read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]. The term threshold is not explicitly defined, consequently any number could be interpreted as threshold even zero).

Claim 8. Liying discloses a dynamic gesture recognition device (read as …the technical field of computer signal processing, in particular to a gesture recognition method and system [0002]) comprising: 
one or more processors (read as computer signal processing [0002]. One or more processors must be used in computer signal processing.); 
a memory (read as computer signal processing [0002]. A memory must be used in computer signal processing.); and 
one or more programs, wherein the one or more programs are stored in the imenm1ry and con configured to be executed by the one or more processors, the one or more programs (read as computer signal processing …  [0002]) comprise: 
instructions for performing detection on each frame of images of a video stream using a preset static gesture detection model to obtain a static gesture in each frame of image of the video stream (read as collecting images to obtain an image sequence … performing static gesture recognition in the motion [0006-0008]); 
instructions for, in response to detection of a change of the static gesture from a preset first gesture to a second gesture, suspending the static gesture detection model and activating a preset dynamic gesture detection model; and 
instructions for, performing detection on a plurality of frames of images that are pre-stored in a storage medium using the dynamic gesture detection model to obtain a dynamic gesture recognition result (read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]).
Liying does not explicitly disclose: suspending the static gesture detection model and activating a preset dynamic gesture detection model
However, in the related field of endeavor Fan et al. disclose: S5: According to the gesture information in the recognition queue, perform gesture static recognition, if the
recognition is successful, go to step S7, otherwise, go to step S6;
S6: Perform gesture dynamic recognition according to the gesture information in the recognition queue;
S7: end the process [0015-0017]. The idea, of activating one gesture model and stating another, is clearly disclosed by Fan et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Liying with the teaching of Fan et al. in order to provide method and system, which collects gesture data through an ordinary camera, uses gesture segmentation, convolutional neural network classification and movement trajectory constraints to improve the accuracy and stability of gesture recognition (Fan et al. [0009]).

Claim 11. The device of claim 8, the combination of Liying and Fan et al. teaches,
wherein the one or more programs further comprise, alter performing detection on the plurality of frames of images that are pre-stored in the storage medium using the dynamic gesture detection model to obtain the dynamic gesture recognition result (Liying: read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]. Since the library is being updated the detection will be altered to include the new inclusions.), 
instruction for, in response to a number of frames of images counted after the dynamic gesture detection model is activated being equal to a fourth threshold, clearing each fame of images stored in the storage medium (Liying: read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]. The term threshold is not explicitly defined, consequently any number could be interpreted as threshold even zero).

Claim 15. Liying discloses a non-transitory computer-readable storage medium storing one or more programs to be executed in a dynamic gesture recognition device, the one or more programs, when being executed by one or more processors of the dynamic gesture recognition device, causing the legged robot to perform processing comprising (read as …the technical field of computer signal processing, in particular to a gesture recognition method and system [0002]. Computer signal processing requires the use of instructions stored in a memory and executed by a processor): 
performing detection on each frame of image of a video stream using a preset static gesture detection model to obtain a static gesture in each frame of image of the video stream (read as collecting images to obtain an image sequence … performing static gesture recognition in the motion [0006-0008]);
in response to detection of a change of the static gesture from a preset first gesture to a second gesture, suspending the static gesture detection model and activating a preset dynamic gesture detection model; and 
performing detection on a plurality of frames of images that are pre-stored in a storage medium using the dynamic gesture detection model to obtain a dynamic gesture recognition result (read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]).
Liying does not explicitly disclose: suspending the static gesture detection model and activating a preset dynamic gesture detection model
However, in the related field of endeavor Fan et al. disclose: S5: According to the gesture information in the recognition queue, perform gesture static recognition, if the
recognition is successful, go to step S7, otherwise, go to step S6;
S6: Perform gesture dynamic recognition according to the gesture information in the recognition queue;
S7: end the process [0015-0017]. The idea, of activating one gesture model and stating another, is clearly disclosed by Fan et al.
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of Liying with the teaching of Fan et al. in order to provide method and system, which collects gesture data through an ordinary camera, uses gesture segmentation, convolutional neural network classification and movement trajectory constraints to improve the accuracy and stability of gesture recognition (Fan et al. [0009]).

Claim 18. The non-transitory computer-readable storage medium of claim 15, the combination of Liying and Fan et al. teaches,
further comprising, alter performing detection on the plurality of frames of images that are pre-stored in the storage medium using the dynamic gesture detection model to obtain the dynamic gesture recognition result (Liying: read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]. Since the library is being updated the detection will be altered to include the new inclusions.), 
in response to a number of frames of images counted alter the dynamic gesture detection model is activated being equal to a fourth threshold, clearing each frame of images stored in the storage medium (Liying: read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]. The term threshold is not explicitly defined, consequently any number could be interpreted as threshold even zero).

Claim 19. The non-transitory computer-readable storage medium of claim 18, the combination of Liying and Fan et al. teaches,
 further comprising: 
in the initial state, setting a model control flag to a first value that indicates execution of a static gesture detection; 
in response to detection of a change of the static gesture from a preset first gesture to a second gesture, setting the model control flag to a second value that indicates execution of a dynamic gesture detection (Fan et al.: read as S5: According to the gesture information in the recognition queue, perform gesture static recognition, if the recognition is successful, go to step S7, otherwise, go to step S6;
S6: Perform gesture dynamic recognition according to the gesture information in the recognition queue;
S7: end the process [0015-0017]); and 
in response to number of frames of images counted after the dynamic gesture detection model is activated being equal to the fourth threshold, setting the model control flag to the first value (Liying: read as to the trained classifier feature library, use the cascade method to search for the gesture area in the current image [0089]. Since the library is being updated the detection will be altered to include the new inclusions.).

Claims 6-7, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Liying (CN 106934333 B) and Fan et al. (CN109614922 A) in view of Wang et al. (Pelee: A Real-Time Object Detection System on Mobile Devices).

Claim 6. The method of claim 1, the combination of Liying  and Fan et al. does not explicitly disclose,
wherein the static gesture detection model is a model obtained by using Pelee-SSD to train a preset static gesture training set.
However, in the related field of endeavor Wang et al. disclose: Pelee: A Real-Time Object Detection System on Mobile Devices (Section 3).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Liying  and Fan et al. with the teaching of  Wang et al. in order to use well-know and proven methods to detect objects in images.

Claim 7. I he method of claim 1, the combination of Liying  and Fan et al. does not explicitly disclose,
wherein the dynamic gesture detection model is a model obtained by using 3D-MobileNetV2 to train a preset dynamic gesture training set.
However, in the related field of endeavor Wang et al. disclose: MobileNetV2 [4], have been proposed in recent years (Introduction).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Liying  and Fan et al. with the teaching of  Wang et al. in order to use well-know and proven methods to detect objects in images.

Claim 13. The device of claim 8, the combination of Liying  and Fan et al. does not explicitly disclose,
wherein the static gesture detection model is a model obtained by using Pelee-SSD to train a preset static gesture training set.
However, in the related field of endeavor Wang et al. disclose: Pelee: A Real-Time Object Detection System on Mobile Devices (Section 3).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Liying  and Fan et al. with the teaching of  Wang et al. in order to use well-know and proven methods to detect objects in images.

Claim 14. The device of claim 8, the combination of Liying  and Fan et al. does not explicitly disclose,
 Wherein the dynamic gesture detection model is a model obtained by using 3D-MobileNetV2 to train a preset dynamic gesture training set.
However, in the related field of endeavor Wang et al. disclose: MobileNetV2 [4], have been proposed in recent years (Introduction)..
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Liying  and Fan et al. with the teaching of  Wang et al. in order to use well-know and proven methods to detect objects in images.

Claim 20. The non-transitory computer-readable storage medium of claim 15, the combination of Liying  and Fan et al. does not explicitly disclose,
wherein the static gesture detection model is a model obtained by using Pelee-SSD to train a preset static gesture training set.
However, in the related field of endeavor Wang et al. disclose: Pelee: A Real-Time Object Detection System on Mobile Devices (Section 3).
Therefore, it would have been obvious to a person of ordinary skill in the art, at the time the invention was filed, to modify the teaching of the combination of Liying  and Fan et al. with the teaching of  Wang et al. in order to use well-know and proven methods to detect objects in images.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED RACHEDINE whose telephone number is (571)272-9249. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMED RACHEDINE
Examiner
Art Unit 2649



/MOHAMMED RACHEDINE/Primary Examiner, Art Unit 2646